[img1.jpg]


 

[img3.gif]


 

To:

Brian Bird, Chief Financial Officer

From:

Roger Schrum, Vice President – Human Resources and Communications

Subject:

Relocation Expenses

Date:

April 26, 2005

 

 [img2.gif]


The following items were agreed upon with Mike Hanson, President, regarding your
relocation from Kenilworth, Ill., to Sioux Falls, S.D.

 

 

1.

Bird is eligible for relocation from Kenilworth, Ill., to Sioux Falls, S.D.

 

2.

Bird is responsible for hiring real estate agents to sell and purchase homes in
Kenilworth and Sioux Falls.

 

3.

Bird has satisfied all temporary housing and living expenses, and no further
consideration will be made.

 

4.

Bird is responsible for independently selling his home in Kenilworth and will be
reimbursed for the reasonable sale expenses as noted in the Company's relocation
policy.

 

5.

Bird will be reimbursed for normal en route expenses when moving his home. This
includes cost of movers and other reasonable related expenses as noted in the
Company's relocation policy.

 

6.

Bird will be reimbursed for the actual cost of normal miscellaneous expenses up
to $5,000 associated with the relocation as provided under the Company's
relocation policy.

 

7.

Bird will independently purchase his home in Sioux Falls and will be reimbursed
for the reasonable purchase expenses as covered under the Company's relocation
policy.

 

8.

Bird would be eligible to receive reimbursement of any earnest money that may be
forfeited in purchasing a home in Sioux Falls if his employment is terminated
prior to the completed purchase of his home.

 

9.

Bird would be eligible to receive equity protection on the sale of his home in
Sioux Falls if his employment is terminated within one-year of purchase of the
home or if the Company enters into a binding sales agreement within one year of
the purchase of his home that subsequently leads to his termination of
employment.

 

a.

Equity protection is defined as the recovery of any established equity in his
newly purchased home.

 

10.

The attached includes all other related relocation policy matters.

 

 

--------------------------------------------------------------------------------



 

 

 